Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 29 June 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                        My dear Marquis

                            Head Quarters near Peekskill 29th June 1781
                        
                        The last letter I have had the pleasure of receiving from you is dated the 3d instant—I have since that heard
                            a thousand vague reports of your situation and that of the enemy, but none of them satisfactory. I fear some of your
                            letters have miscarried—as from your usual punctuality, I am certain you must have written in that time. I hope your next
                            will confirm the accounts which I have this day recd from Genl St Clair, which are that Lord Cornwallis had retreated to
                            the south side of James River.
                        The Army moved out of their quarters a few days ago and have taken their first position upon this
                            Ground—Count Rochambeau with the Van of the French army will be at Newtown, 42 Miles from hence, this night—you are
                            acquainted with our general plan—particulars I dare not enter into before I am assured from yourself that there is no
                            danger of my letters falling among those Clouds of Light Troops which you tell me in your last surround Lord Cornwallis’s
                            Army.
                        I inclose you a paper containing some very agreeable accounts from India. I hope from part of them being
                            published by the East India House in London that they are well founded.
                        Be assured My dear Marquis that my anxiety to hear from you is increased by my sincere regard for you and by
                            the interest I take in every thing which concerns you. Believe me to be most Affectionately Yours.

                    